DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 43-44, 46-47, 49 are objected to because of the following informalities:  
“comprising said electric heating elements within said primary heating chamber of said jet engine that increases pressure” is ungrammatical. Examiner suggests: “wherein said electric heating elements within said primary heating chamber of said jet engine increase pressure”. Examiner suggests similar grammatical format for each of claims 44, 46-47, and 49.

  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0029159 (Provitola).
Regarding claims 42-44, 48, Provitola teaches a system for generating jet engine power (Fig 3), said system comprising: a jet engine (Fig 3, para 22, 24-27; jet engine 
Regarding claims 45-47, Provitola teaches a system for generating jet engine power (Fig 4), said system comprising: a jet engine (Fig 4, para 5-9, 22, 28; the embodiment may be used with jet engines/reaction thrusters that have afterburners); an afterburner (Fig 4, para 28); and electric heating elements (electric heating elements 23, 24); wherein within said afterburner of said jet engine said electric heating elements increase heat (para 28; electric heating elements increase heat inside the afterburner), said electric heating elements within said afterburner increase pressure and thrust (para 22, 28; energetic heating of the air inside of the afterburner expands the air, increasing pressure, and providing thrust; the increased velocity of gases is due to increased heat and pressure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5383332 (Angel) in view of US 2003/0029159 (Provitola).
Regarding claims 48-49, Angel teaches a system for generating jet engine power (see Fig 1), said system comprising: a jet engine (Fig 1, col 3 ll. 15-50; jet engine comprising fan  1, compressor 2, combustor 15, turbine 10-12, afterburner 7), a primary heating chamber (15), an afterburner (7).
Angel fails to teach electric heating elements replacing fossil fuel combustion. However, it was well known in the art to substitute electric heaters in for the combustion chamber and the afterburner in order to eliminate the need for fuel, as taught by Provitola (para 5-9, 22-28, Fig 3 shows electric heaters used in the combustion chamber between the compressor and turbine; Fig 4 shows electric heaters used in an afterburner; para 7-9; “unlike conventional jet engines which burn chemical fuel … the electric thruster uses an electrode chamber to rapidly heat …”; the electric heating elements of Provitola replaces fossil fuel burning). It would have been obvious to one of ordinary skill in the art at the time of filing to substitute an electric heater in for the combustion chamber/primary heating chamber 15 and the afterburner 7 of Angel in order to eliminate the need for chemical fossil fuel, thereby replacing fossil fuel combustion, as taught by Provitola. It . 
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. Where possible, Applicant’s arguments are addressed in the rejections above. 
Applicant argues that “electric heating element” is defined as “the part of an electric heating appliance in which the electrical energy is transformed into heat” (Merriam-Webster) and that an “electrode” is defined as “a conductor used to establish electrical contact with a nonmetallic part of a circuit” (Merriam-Webster) and that these are contrasting definitions. Examiner respectfully disagrees. The definition of “electrode” does not preclude or contrast with any part of the definition of “heating element”. Specifically, an electrode is an electric element which conducts electricity. An electrode that is used for heating (as in Provitola) is therefore properly construed as an electric heating element. Provitola explicitly teaches the electrode converting electricity to heat. Similar arguments apply to the Wikipedia definitions: Provitola’s electrodes qualify as electric heating elements because they convert electrical energy to heat, as explicitly taught by Provitola.
With regards to Applicant’s argument that Provitola fails to teach replacing fossil fuel, Examiner respectfully disagrees. As cited in the rejection above, Provitola explicitly teaches replacing fossil fuels (para 7-9; “unlike conventional jet engines which burn chemical fuel … the electric thruster uses an electrode chamber to rapidly heat …”; the electric heating elements of Provitola replaces fossil fuel burning).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/           Primary Examiner, Art Unit 3741